Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Response to Amendment
Applicant's amendment filed on 2/10/2022 have been entered and fully considered.  Claims 1, 15 and 27-32 are amended, claims 11 and 21 are canceled, claim 33 is new, and claims 1-10, 12-20 and 22-33 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 15-20 and 28 and 30 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.
Applicant's arguments with respect to claims 1-10, 12-14, 22-27, 29, 31 and 32 have been fully considered and are persuasive, therefore claim rejections under 35 U.S.C. 103 have been withdrawn.
Applicant's cancelation of claim 21 has been entered, therefore claim rejection under 35 U.S.C. 101 has been withdrawn.

Election/Restrictions
Newly submitted claim 33 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-32 are 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1, 27, 29 and 31-32 are objected to because of the following informalities:  
Claim 1 recites "a currently transmitted control message" on lines 20-21, and later in the claim referred to "the currently transmitted control message".  Examiner will interpret the limitation as "a currently transmitted configuration message, and "the currently transmitted configuration message" later in the claim.  
Claims 27, 29, 31 and 32 recite similar features as claim 1, therefore are objected for the same reason as discussed above regarding claim 1.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-20, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sasada et al. (US 2002/0072369 A1), hereinafter Sasada, in view of Doubek et al. (US 2014/0323108 A1), hereinafter Doubek, further in view of Jin et al. (CN 111866940 A), hereinafter Jin.

Regarding claim 15, Sasada teaches a transmitter, wherein 
the transmitter is configured to broadcast a radio signal to one or more receivers in a cell of a wireless communication network (Paragraph 0010; receiving at a communication terminal located within said communication service area, said area identification information on said plurality of types of location areas corresponding to a location of said terminal.  Paragraph 0013; broadcasting area identification information , the transmitter serving the cell of the wireless communication network in which the receivers are located (Paragraph 0010; receiving at a communication terminal located within said communication service area serviced by the base station), and 
the radio signal comprises a configuration messages, the configuration message comprising information defining at least one geographical location or area in the cell (Paragraph 0022; storage means for storing data showing correspondence between a plurality of grouped location areas and radio cells belonging to each location area; transmitting means for transmitting, to a communication terminal, said data stored in said storage means) and parameters (Paragraph 0022; correspondence between a plurality of grouped location areas and radio cells belonging to each location area), when the receiver is at the at least one geographical location or area (Paragraph 0010; receiving at a communication terminal located within said communication service area serviced by the base station).
Sasada may not specifically teach the radio signal comprises a plurality of configuration messages, each configuration message comprising information defining at least one geographical location or area in the cell and parameters to be used for a communication with the wireless communication network; the receiver is configured to select the parameter corresponding to a geographical position of the receiver in the cell.  In an analogous art, Doubek teaches the radio signal comprises a plurality of configuration messages (Paragraphs 0025, 0032; the region information 112 may be received in a broadcast from the central configuration device 102 to multiple wireless , each configuration message comprising information defining at least one geographical location or area in the cell (Paragraph 0025; the region information 112 may be received in a broadcast from the central configuration device 102 to multiple wireless devices 104 in the region) and parameters to be used for a communication with the wireless communication network (Paragraph 0032; a lookup may be performed on the central configuration device 102 and information may be transmitted to the wireless device 104 indicating the correct radio power based upon this lookup); the receiver is configured to select the parameter corresponding to a geographical position of the receiver in the cell (Paragraph 0051; other region information 326 may include power specifications of a specific region, regulatory requirements by which electronic or computing devices operate within the region or other information that may be used by the wireless device 304 in determining a power setting 328 that may be applied to the wireless device 304).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sasada and Doubek because adjusting a power setting 116 based on region information 112 may enable a wireless device 104 to operate more efficiently and comply with region-specific regulatory requirements (Doubek, Paragraph 0040).
the transmitter is configured to transmits, at a first time, a first radio signal and, at a second time, which is different from the first time, a second radio signal, the first radio signal comprising configuration messages for one or more first geographical locations or areas, and the second radio signal comprising one or more configuration messages for one or more second geographical locations or areas, which is different from the first geographical locations or areas.  In an analogous art, Jin teaches the transmitter is configured to transmits, at a first time, a first radio signal and, at a second time, which is different from the first time, a second radio signal, the first radio signal comprising configuration messages for one or more first geographical locations or areas, and the second radio signal comprising one or more configuration messages for one or more second geographical locations or areas, which is different from the first geographical locations or areas (Abstract, first base station includes: transmitting a first configuration message to a plurality of user equipments (UEs) served by the first base station, the first configuration message including first information about a first offset value to trigger transmission of a first measurement report; sending a second configuration message to the UE, the second configuration message including second information about a second offset value to trigger sending of a second measurement report).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sasada, Doubek and Jin because it would assist for a seamless handover (Jin, Abstract).

a non-transitory digital storage medium having a computer program stored thereon to perform the method (Paragraph 0100; memory 501 stores various programs to be executed by the CPU 504), when said computer program is run by a computer (Figure 8 and Paragraph 0099; programs executed by the CPU of a computer).

Regarding claim 30, Sasada teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method (Paragraph 0100; memory 501 stores various programs to be executed by the CPU 504), when said computer program is run by a computer (Figure 8 and Paragraph 0099; programs executed by the CPU of a computer), wherein
receiving, by a receiver of a wireless communication network, a radio signal broadcast by a transmitter of the wireless communication network (Paragraph 0010; receiving at a communication terminal located within said communication service area, said area identification information on said plurality of types of location areas corresponding to a location of said terminal.  Paragraph 0013; broadcasting area identification information includes broadcasting, from said one or plurality of base stations and through a control channel, area identification information on said plurality types of location areas), the transmitter serving a cell of the wireless communication network in which the receiver is located (Paragraph 0010; receiving at a communication terminal located within said communication service area serviced by the base station), wherein the radio signal comprises a configuration message, the configuration message comprising information defining at least one geographical location or area in the cell (Paragraph 0022; storage means for storing data showing correspondence between a plurality of grouped location areas and radio cells belonging to each location area; transmitting means for transmitting, to a communication terminal, said data stored in said storage means) and parameters with the wireless communication network (Paragraph 0022; correspondence between a plurality of grouped location areas and radio cells belonging to each location area), when the receiver is at the at least one geographical location or area (Paragraph 0010; receiving at a communication terminal located within said communication service area serviced by the base station) and
selecting, by the receiver, the parameters for the communication with the wireless communication network from the configuration comprising at least one geographical location or area corresponding to a geographical position of the receiver in the cell (Paragraph 0018; selecting, at said communication terminal as area identification information of a location area designating its own location on the basis of said received cell identification information and said stored data.  Once the area is identified, the corresponding parameters, here the radio cells belonging to this area, are then also identified). 
Sasada may not specifically teach the radio signal comprises a plurality of configuration messages, each configuration message comprising information defining at least one geographical location or area in the cell and parameters to be used for a communication with the wireless communication network; the receiver is configured to select the parameter corresponding to a geographical position of the receiver in the cell.  In an analogous art, Doubek teaches the radio signal comprises a plurality of configuration messages (Paragraphs 0025, 0032; the region information 112 may be received in a broadcast from the central configuration device 102 to multiple wireless devices 104.  The region information may include one or more country codes or area codes applicable to a region in which one or more wireless devices may be operating.  The region associated with the power setting 116 may cover a range of latitude information and longitude information, zip codes, country codes, or other region information 112), each configuration message comprising information defining at least one geographical location or area in the cell (Paragraph 0025; the region information 112 may be received in a broadcast from the central configuration device 102 to multiple wireless devices 104 in the region) and parameters to be used for a communication with the wireless communication network (Paragraph 0032; a lookup may be performed on the central configuration device 102 and information may be transmitted to the wireless device 104 indicating the correct radio power based upon this lookup); the receiver is configured to select the parameter corresponding to a geographical position of the receiver in the cell (Paragraph 0051; other region information 326 may include power specifications of a specific region, regulatory requirements by which electronic or computing devices operate within the region or other information that may be used by the wireless device 304 in determining a power setting 328 that may be applied to the wireless device 304).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sasada and Doubek because adjusting a power setting 116 based on region information 112 may enable a wireless device 104 to 
The combination of Sasada and Doubek may not specifically teach the transmitter is configured to transmits, at a first time, a first radio signal and, at a second time, which is different from the first time, a second radio signal, the first radio signal comprising configuration messages for one or more first geographical locations or areas, and the second radio signal comprising one or more configuration messages for one or more second geographical locations or areas, which is different from the first geographical locations or areas.  In an analogous art, Jin teaches the transmitter is configured to transmits, at a first time, a first radio signal and, at a second time, which is different from the first time, a second radio signal, the first radio signal comprising configuration messages for one or more first geographical locations or areas, and the second radio signal comprising one or more configuration messages for one or more second geographical locations or areas, which is different from the first geographical locations or areas (Abstract, first base station includes: transmitting a first configuration message to a plurality of user equipments (UEs) served by the first base station, the first configuration message including first information about a first offset value to trigger transmission of a first measurement report; sending a second configuration message to the UE, the second configuration message including second information about a second offset value to trigger sending of a second measurement report).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 

Regarding claim 16, the combination of Sasada/Doubek/Jin teaches all of the limitations of claim 15, as described above.  Further, Doubek teaches wherein the plurality of configuration messages are received at the same time or at different times (Paragraphs 0025, 0032; the region information 112 may be received in a broadcast from the central configuration device 102 to multiple wireless devices 104.  The region information may include one or more country codes or area codes applicable to a region in which one or more wireless devices may be operating.  The region associated with the power setting 116 may cover a range of latitude information and longitude information, zip codes, country codes, or other region information 112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sasada and Doubek because adjusting a power setting 116 based on region information 112 may enable a wireless device 104 to operate more efficiently and comply with region-specific regulatory requirements (Doubek, Paragraph 0040).

Regarding claim 20, the combination of Sasada/Doubek/Jin teaches all of the limitations of claim 15, as described above.  Further, Sasada teaches broadcast the radio signal over a broadcast channel of the wireless communication network (Paragraphs 0010 and 0160, by a mobile communication network in a plurality of types of location areas, area identification information on said plurality of types of location .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Sasada and Jin, as applied to claim 15 above, further in view of Horvat et al. (US 2015/0215884 A1), hereinafter Horvat

Regarding claim 17, the combination of Sasada/Doubek/Jin teaches all of the limitations of claim 15, as described above.  
The combination of Sasada/Doubek/Jin may not specifically teach determine resources in the wireless communication network which are available for control signaling, and to determine time intervals for broadcasting the configuration messages and a distance between the at least one geographical locations or areas depend on the available resources for control signaling.  In an analogous art, Yamazaki teaches determine resources in the wireless communication network which are available for control signaling, and to determine time intervals for broadcasting the configuration messages (Paragraphs 0025, 0033, 0081 and 0083; the setting parameter includes at least one of a frequency at which the reference signal period is set, a time location of the reference signal period, and a time length of the reference signal period.  The transmission parameter may include a transmission bandwidth, a transmission cycle, a hopping bandwidth, a transmission start band, a transmission power, etc. The transmission bandwidth is a frequency bandwidth when transmitting an uplink reference signal) and a distance between the at least one geographical locations or areas dependent on the available resources for control signaling (Paragraphs 0025, 0033, 0081 and 0084; depends on whether a UE is at the edge of a cell and the received setting parameter, determine resource block and transmission power.  When considering that it is not appropriate that the UE 100 to which a wideband radio resource is assigned in the downlink performs uplink transmission throughout the entire resources (a UE at the edge of a cell may be saturated with transmission power when bandwidth is too wide), it may be preferable to transmit an uplink reference signal by using only a part of the resource block assigned in the downlink).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sasada/Doubek/Jin and Yamazaki because it would provide optimal operation state of the mobile device and the wireless communication network.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasada in view of Doubek and Jin, as applied in the claim 15 above, further in view of L1/L2 Control Channel Structure with CDM Based Multiplexing in E-UTRA Downlink, 3GPP TSG RAN WG1 Meeting #47, Riga, Latvia, November 6 – 10, 2006, R1-063349, hereinafter D1.

Regarding claim 18, the combination of Sasada/Doubek/Jin teaches all of the limitations of claim 15, as described above. 
The combination of Sasada/Doubek/Jin may not specifically teach select the geographical locations or areas and distances of the geographical locations or areas from each other based on radio maps, the radio maps mapping geographical coordinates to information about propagation conditions or radio conditions.  In an analogous art, D1 teaches select the geographical locations or areas and distances of the geographical locations or areas from each other based on radio maps (Pages 3-4 Section 3.2 Assignment of different MCS for different path loss area; the entire cell area is divided into a few regions according to the rough path loss value shown in Figure 2.  Convey L1/L2 control information bit using the different MCS according to the divided coverage area), the radio maps mapping geographical coordinates to information about propagation conditions or radio conditions (Pages 3-4 Section 3.2 Assignment of different MCS for different path loss area; the entire cell area is divided into a few regions according to the rough path loss value shown in Figure 2.  Convey L1/L2 control information bit using the different MCS according to the divided coverage area).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Sasada/Doubek/Jin and D1 because CDM based multiplexing of multiple L1/L2 control channels together with related techniques to achieve high reception quality (D1, Page 1 Introduction).

Regarding claim 19, the combination of Sasada/Doubek/Jin/D1 teaches all of the limitations of claim 18, as described above.  Further, D1 teaches wherein geographical locations or areas comprising similar radio conditions have associated therewith the same parameters (Pages 3-4 Section 3.2 Assignment of different MCS for different path loss area; the entire cell area is divided into a few regions according to the rough path .

Allowable Subject Matter
Claims 1-10, 12-14, 22-27, 29, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to device, method and non-transitory storage medium in which receiver receives radio signal broadcast by transmitter of a wireless communication network comprises plurality of configuration messages, the receiver determines the parameters for the communication using a position of the receiver in the cell and the plurality of configuration messages.
The prior arts of record, Sasada, Doubek, Horvat, D1, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose the UE is configured to select the parameters for the communication with the wireless communication network from one or more of the plurality of configuration messages comprising at least one geographical location or area corresponding to a geographical position of the receiver in the cell, the receiver is configured to receive, at a first time, a first radio signal, and at a second time, which is different from the first time, a second radio signal, the first radio signal comprising one 
Accordingly, Applicant’s independent claims  1, 27, 29, 31 and 32 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 2/10/2022.
Claims 2-10, 12-14, 22-26 are allowed by the virtue of their dependency from allowed independent claims 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./           Examiner, Art Unit 2647     

/Srilakshmi K Kumar/           SPE, Art Unit 2647